DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 11-18 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2016/0182276) in view of Decarreau et al. US (2020/0382431).    

Regarding Claim 11, WU discloses a method performed by a user equipment (UE) (see Figures 1-2 i.e., Mobile Station (MS) & Fig. 6 & Para’s [0004] i.e., mobile station (MS), [0020], & [0051]), the method comprising: upon a radio link control (RLC) entity (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack) which is associated with a media access control (MAC) entity in the UE, (see Fig. 2 i.e., MAC 244 & Para [0034])

Of a bearer (see Para [0037] i.e., an RLC entity that is associated with a bearer or logical channel of a radio link) supporting a packet duplication (see Fig. 2 & Para [0029] i.e., duplicate detection suggests packet duplication is supported by the bearer) in a carrier aggregation (see Para’s [0002], [0024] i.e., carrier aggregation (CA) may be supported, & [0026]).

Indicating that a maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

sending an indication message (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), indicating an RLC failure (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0007] i.e., suspended RLC entity of the MS associated with the failed logical channel [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

if a logical channel mapped to the RLC entity (see Fig. 2 & Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel & [0037] i.e., An RLC entity that is associated with a bearer or logical channel of a radio link)

is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para [0029] i.e., The RLC entity 222A performs duplicate detection, [0032] i.e., PDCP stack may be used to handle or process data (i.e., includes transmission and reception of a “PDCP protocol data unit”) for a voice radio bearer (or for a first logical channel) to/from MS 132, [0034] i.e., PDCP entity 240 in MS 132 will transmit PDCP PDU & [0037] i.e., An RLC entity that is associated with (e.g., handling or processing packets or SDUs for) a bearer or logical channel of a radio link handles error detection and correction, and performs retransmissions for that bearer or logical channel. For example, if an acknowledgement for a PDU (protocol data unit) is not received by the MS before a timeout, the RLC entity of the MS may retransmit the PDU (i.e., “PDCP PDU”), and a retransmission counter is incremented)

and the logical channel is associated with one or more secondary cells (SCell) but neither a primary cell (PCell) nor Secondary Cell Group (SCG) cell in which the UE is instructed to perform random access when performing an SCG change procedure, (see Para’s [0004] i.e., radio link between a mobile station (MS) and a secondary base station (BS), where the MS is connected to the secondary BS associated with a secondary cell in a dual connectivity wireless network, [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0020] i.e., MS is connected to a secondary base station associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS, [0025], [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel, & [0036] i.e., secondary base station 138 associated with a secondary cell)

wherein a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

see Fig. 2 & Para [0037]), sending an indication message indicating an RLC failure (see Para’s [0023] & [0044-0045]), Wu does not disclose the configuration in the UE includes a plurality of radio link control (RLC) entities, which are associated with one media access control (MAC) entity in the UE, of a bearer supporting a packet duplication in a carrier aggregation and the claim features of the logical channel mapped to the one of the plurality of RLC entities is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit, which is submitted by a PDCP entity of the bearer to the plurality of RLC entities. However the claim features would be rendered obvious in view of Decarreau et al. US (2020/0382431).    

Decarreau discloses a plurality of radio link control (RLC) entities (see Fig. 3 i.e., plurality of RLC entities mapped to LCH1 and LCH2 between the MAC entity and PDCP entity & Para’s [0044] i.e., RLC layer, [0049] & [0053-0055] i.e., each transmitting RLC UM entity involved in the split-bearer or duplicated bearer transmission & [0057] i.e., a given RLC entity), 

which are associated with one media access control (MAC) entity (see Fig. 3 i.e., MAC entity) in the UE, (see Fig. 3 & Para’s [0049] i.e., PDCP PDUs are delivered to MAC from RLC,[0051] i.e., Certain embodiments may apply both to uplink transmission on UE transmitter, [0054] i.e., uplink operation performed at the UE, & [0057] i.e., PDCP PDU submitted to MAC)
see Fig. 3 i.e., LCH1 & LCH2 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation) & [0054] i.e., duplicated bearer transmission)

a logical channel mapped to the one of the plurality of RLC entities (see Fig. 3 i.e., LCH1, LCH2 mapped to the RLC entities & Para [0049]) is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para’s [0033], [0044-0047] i.e., duplicate packets are sent via different logical channels, & [0049] i.e., PDCP PDUs are delivered to MAC from RLC)

which is submitted by a PDCP entity (see Fig. 3 i.e., PDCP entity coupled to the plurality of RLC entities via LCH1 & LCH2) of the bearer to the plurality of RLC entities (see Fig. 3 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation), & [0054] i.e., duplicated bearer transmission)

(Decarreau suggests a packet duplication split bearer may be used in which a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels (see Fig. 3 & Para [0049]) which results in improving communication reliability by ensuring delivery of the data packets based on the duplication (see Para’s [0033] i.e., PDCP duplication…PDCP can duplicate data over two or more transmission paths, [0044-0047] i.e., duplication with carrier aggregation, & [0049] i.e., duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which includes a RLC entity which sends an indication message indicating an 

Regarding Claim 13, WU discloses a user equipment (UE) (see Figures 1-2 i.e., Mobile Station (MS) & Fig. 6 & Para’s [0004] i.e., mobile station (MS), [0020], & [0051]), the UE comprising: transmitting circuitry (see Fig. 6 i.e., RF wireless transceiver 602 & Para [0051]) configured to send, upon a radio link control (RLC) entity (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack) which is associated with a media access control (MAC) entity in the UE, (see Fig. 2 i.e., MAC 244 & Para [0034])

Of a bearer (see Para [0037] i.e., an RLC entity that is associated with a bearer or logical channel of a radio link) supporting a packet duplication (see Fig. 2 & Para [0029] i.e., duplicate detection suggests packet duplication is supported by the bearer) in a carrier aggregation (see Para’s [0002], [0024] i.e., carrier aggregation (CA) may be supported, & [0026]).

see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

an indication message (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), indicating an RLC failure (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0007] i.e., suspended RLC entity of the MS associated with the failed logical channel [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

if a logical channel mapped to the RLC entity (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para [0029] i.e., The RLC entity 222A performs duplicate detection, [0032] i.e., PDCP stack may be used to handle or process data (i.e., includes transmission and reception of a “PDCP protocol data unit”) for a voice radio bearer (or for a first logical channel) to/from MS 132, [0034] i.e., PDCP entity 240 in MS 132 will transmit PDCP PDU & [0037] i.e., An RLC entity that is associated with (e.g., handling or processing packets or SDUs for) a bearer or logical channel of a radio link handles error detection and correction, and performs retransmissions for that bearer or logical channel. For example, if an acknowledgement for a PDU (protocol data unit) is not received by the MS before a timeout, the RLC entity of the MS may retransmit the PDU (i.e., “PDCP PDU”), and a retransmission counter is incremented)

and the logical channel is associated with one or more secondary cells (SCell) but neither a primary cell (PCell) nor Secondary Cell Group (SCG) cell in which the UE is instructed to perform random access when performing an SCG change procedure, (see Para’s [0004] i.e., radio link between a mobile station (MS) and a secondary base station (BS), where the MS is connected to the secondary BS associated with a secondary cell in a dual connectivity wireless network, [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0020] i.e., MS is connected to a secondary base station associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS, [0025], [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel, & [0036] i.e., secondary base station 138 associated with a secondary cell)

wherein a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

While Wu discloses upon a radio link control (RLC) entity in the UE indicating that a maximum number of retransmissions has been reached (see Fig. 2 & Para [0037]), sending an indication message indicating an RLC failure (see Para’s [0023] & [0044-0045]), Wu does not disclose the configuration in the UE includes a plurality of radio link control (RLC) entities, which are associated with one media access control (MAC) entity in the UE, of a bearer supporting a packet duplication in a carrier aggregation and the claim features of the logical channel mapped to the one of the plurality of RLC entities is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit, which is submitted by a PDCP entity of the bearer to the plurality of RLC entities. 

Decarreau discloses a plurality of radio link control (RLC) entities (see Fig. 3 i.e., plurality of RLC entities mapped to LCH1 and LCH2 between the MAC entity and PDCP entity & Para’s [0044] i.e., RLC layer, [0049] & [0053-0055] i.e., each transmitting RLC UM entity involved in the split-bearer or duplicated bearer transmission & [0057] i.e., a given RLC entity), 

which are associated with one media access control (MAC) entity (see Fig. 3 i.e., MAC entity) in the UE, (see Fig. 3 & Para’s [0049] i.e., PDCP PDUs are delivered to MAC from RLC,[0051] i.e., Certain embodiments may apply both to uplink transmission on UE transmitter, [0054] i.e., uplink operation performed at the UE, & [0057] i.e., PDCP PDU submitted to MAC)

of a bearer supporting a packet duplication in a carrier aggregation (see Fig. 3 i.e., LCH1 & LCH2 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation) & [0054] i.e., duplicated bearer transmission)

a logical channel mapped to the one of the plurality of RLC entities (see Fig. 3 i.e., LCH1, LCH2 mapped to the RLC entities & Para [0049]) is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para’s [0033], [0044-0047] i.e., duplicate packets are sent via different logical channels, & [0049] i.e., PDCP PDUs are delivered to MAC from RLC)

which is submitted by a PDCP entity (see Fig. 3 i.e., PDCP entity coupled to the plurality of RLC entities via LCH1 & LCH2) of the bearer to the plurality of RLC entities (see Fig. 3 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation), & [0054] i.e., duplicated bearer transmission)

(Decarreau suggests a packet duplication split bearer may be used in which a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels (see Fig. 3 & Para [0049]) which results in improving communication reliability by ensuring delivery of the data packets based on the duplication (see Para’s [0033] i.e., PDCP duplication…PDCP can duplicate data over two or more transmission paths, [0044-0047] i.e., duplication with carrier aggregation, & [0049] i.e., duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which includes a RLC entity which sends an indication message indicating an RLC failure as disclosed in the teachings Wu to be modified to include the plurality of radio link control (RLC) entities which are associated with one media access control (MAC) entity in the UE of a bearer supporting a packet duplication in a carrier aggregation as disclosed in the teachings of Decarreau because the motivation lies in Decarreau for using a packet duplication split bearer which results in improving communication reliability by ensuring delivery of the data packets based on the duplication of data packets transmitted via different logical channels.  

see Fig.1 i.e., MeNB 134 & Fig. 6 & Para [0051]), the method comprising: receiving an indication message (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), indicating a radio link control (RLC) failure, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0007] i.e., suspended RLC entity of the MS associated with the failed logical channel [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)

Wherein the indication message is received from a user equipment (UE) (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), upon an RLC entity (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack) which is associated with a media access control (MAC) entity in the UE, (see Fig. 2 i.e., MAC 244 & Para [0034])

of a bearer (see Para [0037] i.e., an RLC entity that is associated with a bearer or logical channel of a radio link) supporting a packet duplication (see Fig. 2 & Para [0029] i.e., duplicate detection suggests packet duplication is supported by the bearer) in a carrier aggregation (see Para’s [0002], [0024] i.e., carrier aggregation (CA) may be supported, & [0026]).

Indicating that a maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

if a logical channel mapped to the RLC entity (see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para [0029] i.e., The RLC entity 222A performs duplicate detection, [0032] i.e., PDCP stack may be used to handle or process data (i.e., includes transmission and reception of a “PDCP protocol data unit”) for a voice radio bearer (or for a first logical channel) to/from MS 132, [0034] i.e., PDCP entity 240 in MS 132 will transmit PDCP PDU & [0037] i.e., An RLC entity that is associated with (e.g., handling or processing packets or SDUs for) a bearer or logical channel of a radio link handles error detection and correction, and performs retransmissions for that bearer or logical channel. For example, if an acknowledgement for a PDU (protocol data unit) is not received by the MS before a timeout, the RLC entity of the MS may retransmit the PDU (i.e., “PDCP PDU”), and a retransmission counter is incremented)

see Para’s [0004] i.e., radio link between a mobile station (MS) and a secondary base station (BS), where the MS is connected to the secondary BS associated with a secondary cell in a dual connectivity wireless network, [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0020] i.e., MS is connected to a secondary base station associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS, [0025], [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel, & [0036] i.e., secondary base station 138 associated with a secondary cell)

wherein a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 

While Wu discloses upon a radio link control (RLC) entity in the UE indicating that a maximum number of retransmissions has been reached (see Fig. 2 & Para [0037]), sending an indication message indicating an RLC failure to the base station (see Para’s [0023] & [0044-0045]), Wu does not disclose the configuration in the UE includes a plurality of radio link control (RLC) entities, which are associated with one media access control (MAC) entity in the UE, of a bearer supporting a packet duplication in a carrier aggregation and the claim features of the logical channel mapped to the one of the plurality of RLC entities is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit, which is submitted by a PDCP entity of the bearer to the plurality of RLC entities. However the claim features would be rendered obvious in view of Decarreau et al. US (2020/0382431).    

Decarreau discloses a plurality of radio link control (RLC) entities (see Fig. 3 i.e., plurality of RLC entities mapped to LCH1 and LCH2 between the MAC entity and PDCP entity & Para’s [0044] i.e., RLC layer, [0049] & [0053-0055] i.e., each transmitting RLC UM entity involved in the split-bearer or duplicated bearer transmission & [0057] i.e., a given RLC entity), 

which are associated with one media access control (MAC) entity (see Fig. 3 i.e., MAC entity) in the UE, (see Fig. 3 & Para’s [0049] i.e., PDCP PDUs are delivered to MAC from RLC,[0051] i.e., Certain embodiments may apply both to uplink transmission on UE transmitter, [0054] i.e., uplink operation performed at the UE, & [0057] i.e., PDCP PDU submitted to MAC)

of a bearer supporting a packet duplication in a carrier aggregation (see Fig. 3 i.e., LCH1 & LCH2 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation) & [0054] i.e., duplicated bearer transmission)

see Fig. 3 i.e., LCH1, LCH2 mapped to the RLC entities & Para [0049]) is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para’s [0033], [0044-0047] i.e., duplicate packets are sent via different logical channels, & [0049] i.e., PDCP PDUs are delivered to MAC from RLC)

which is submitted by a PDCP entity (see Fig. 3 i.e., PDCP entity coupled to the plurality of RLC entities via LCH1 & LCH2) of the bearer to the plurality of RLC entities (see Fig. 3 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation), & [0054] i.e., duplicated bearer transmission)

(Decarreau suggests a packet duplication split bearer may be used in which a duplicated bearer which is mapped to two or more logical channels such that the duplicates are see Fig. 3 & Para [0049]) which results in improving communication reliability by ensuring delivery of the data packets based on the duplication (see Para’s [0033] i.e., PDCP duplication…PDCP can duplicate data over two or more transmission paths, [0044-0047] i.e., duplication with carrier aggregation, & [0049] i.e., duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which includes a RLC entity which sends an indication message indicating an RLC failure as disclosed in the teachings Wu to be modified to include the plurality of radio link control (RLC) entities which are associated with one media access control (MAC) entity in the UE of a bearer supporting a packet duplication in a carrier aggregation as disclosed in the teachings of Decarreau because the motivation lies in Decarreau for using a packet duplication split bearer which results in improving communication reliability by ensuring delivery of the data packets based on the duplication of data packets transmitted via different logical channels.  

Regarding Claim 17, WU discloses a base station (see Fig.1 i.e., MeNB 134 & Fig. 6 & Para [0051]) the base station comprising: receiving circuitry (see Fig. 6 i.e., RF wireless transceiver 602 & Para [0051]) configured to receive an indication message (see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), indicating a radio link control (RLC) failure, (see Figures 1-2 & Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS (i.e., SCell(s)) and a logical channel ID identifying a failed logical channel of the failed radio link, [0007] i.e., suspended RLC entity of the MS associated with the failed logical channel [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS, [0020] i.e., A technique is provided for controlling a response by a mobile station (MS) to a radio link failure detected by the MS in a dual connectivity wireless network in which the MS is connected (simultaneously) to both a master base station (master BS) associated with a primary cell and a secondary base station (secondary BS) associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS (i.e., SCell(s)). The detected failure in the radio link may be, for example, a failure in one of the bearers or one of the logical channels of the radio link. [0023] i.e., RLC entity associated with the failed logical channel, [0024-0025] i.e., cells associated with one base station, & [0037] i.e., radio link failure detected by MS & [0044-0045] i.e., radio link failure notification 310 may include a base station identifier (BS ID) that identifies the secondary BS that is involved with the failed radio link)
see Figure 3 & Figure 4 i.e., step 440 & Para’s [0006], [0010], [0023], & [0044-0045] i.e., radio link failure notification sent to the master BS), upon an RLC entity (see Fig. 2 i.e., RLC 242 & Para’s [0034] i.e., RLC entity 242 & [0037] i.e., the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack) which is associated with a media access control (MAC) entity in the UE, (see Fig. 2 i.e., MAC 244 & Para [0034])

of a bearer (see Para [0037] i.e., an RLC entity that is associated with a bearer or logical channel of a radio link) supporting a packet duplication (see Fig. 2 & Para [0029] i.e., duplicate detection suggests packet duplication is supported by the bearer) in a carrier aggregation (see Para’s [0002], [0024] i.e., carrier aggregation (CA) may be supported, & [0026]).

Indicating that a maximum number of retransmissions has been reached, (see Para [0037] i.e., If the retransmission counter reaches a maximum (or threshold) value, and the PDU has not been acknowledged as being received by the BS, then the RLC entity of the MS may declare a radio link failure (e.g., due to a maximum number of retransmissions being reached without an acknowledgement being received for the PDU), and the RLC entity of the MS may report the radio link failure to one or more upper layers (e.g., to the RRC entity of the MS) of its protocol stack)

see Para’s [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel)

is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para [0029] i.e., The RLC entity 222A performs duplicate detection, [0032] i.e., PDCP stack may be used to handle or process data (i.e., includes transmission and reception of a “PDCP protocol data unit”) for a voice radio bearer (or for a first logical channel) to/from MS 132, [0034] i.e., PDCP entity 240 in MS 132 will transmit PDCP PDU & [0037] i.e., An RLC entity that is associated with (e.g., handling or processing packets or SDUs for) a bearer or logical channel of a radio link handles error detection and correction, and performs retransmissions for that bearer or logical channel. For example, if an acknowledgement for a PDU (protocol data unit) is not received by the MS before a timeout, the RLC entity of the MS may retransmit the PDU (i.e., “PDCP PDU”), and a retransmission counter is incremented)

and the logical channel is associated with one or more secondary cells (SCell) but neither a primary cell (PCell) nor Secondary Cell Group (SCG) cell in which the UE is instructed to perform random access when performing an SCG change procedure, (see Para’s [0004] i.e., radio link between a mobile station (MS) and a secondary base station (BS), where the MS is connected to the secondary BS associated with a secondary cell in a dual connectivity wireless network, [0007] i.e., the RLC entity associated (i.e., “mapped”) with the failed logical channel, [0010] i.e., RLC entity of the MS that is associated with the logical channel of the radio link, [0020] i.e., MS is connected to a secondary base station associated with a secondary cell. The MS may detect a radio link failure for a radio link between the MS and the secondary BS, [0025], [0029] i.e., one RLC entity corresponding (i.e., “mapped”) to one logical channel, & [0036] i.e., secondary base station 138 associated with a secondary cell)

wherein a logical channel identity of the logical channel is included in the indication message, (see Para [0006] i.e., The apparatus may be further caused to suspend, by the MS, a radio link control (RLC) entity of the MS that is associated with the failed logical channel (or failed bearer) of the radio link, and send a radio link failure notification (i.e., “indication message”) from the MS to the master BS, the radio link failure notification (i.e., “indication message”) including a secondary BS ID to identify the secondary BS and a logical channel ID identifying a failed logical channel of the failed radio link, [0010] i.e., The method may include detecting, by the MS, a radio link failure for a logical channel of a radio link between the MS and the secondary BS, suspending a radio link control (RLC) entity of the MS that is associated with the logical channel of the radio link, and sending a radio link failure notification to the master BS that includes a BS ID to identify the secondary BS and/or a logical channel ID identifying the failed logical channel of the failed radio link & [0023] i.e., send a radio link failure notification to the master BS that may include a logical channel ID & [0044-0045] i.e., logical channel ID identifying the failed logical channel included in the radio link failure notification). 
see Fig. 2 & Para [0037]), sending an indication message indicating an RLC failure to the base station (see Para’s [0023] & [0044-0045]), Wu does not disclose the configuration in the UE includes a plurality of radio link control (RLC) entities, which are associated with one media access control (MAC) entity in the UE, of a bearer supporting a packet duplication in a carrier aggregation and the claim features of the logical channel mapped to the one of the plurality of RLC entities is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit, which is submitted by a PDCP entity of the bearer to the plurality of RLC entities. However the claim features would be rendered obvious in view of Decarreau et al. US (2020/0382431).    

Decarreau discloses a plurality of radio link control (RLC) entities (see Fig. 3 i.e., plurality of RLC entities mapped to LCH1 and LCH2 between the MAC entity and PDCP entity & Para’s [0044] i.e., RLC layer, [0049] & [0053-0055] i.e., each transmitting RLC UM entity involved in the split-bearer or duplicated bearer transmission & [0057] i.e., a given RLC entity), 

which are associated with one media access control (MAC) entity (see Fig. 3 i.e., MAC entity) in the UE, (see Fig. 3 & Para’s [0049] i.e., PDCP PDUs are delivered to MAC from RLC,[0051] i.e., Certain embodiments may apply both to uplink transmission on UE transmitter, [0054] i.e., uplink operation performed at the UE, & [0057] i.e., PDCP PDU submitted to MAC)

of a bearer supporting a packet duplication in a carrier aggregation (see Fig. 3 i.e., LCH1 & LCH2 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation) & [0054] i.e., duplicated bearer transmission)

a logical channel mapped to the one of the plurality of RLC entities (see Fig. 3 i.e., LCH1, LCH2 mapped to the RLC entities & Para [0049]) is used to transmit a duplicate Packet Data Convergence Protocol (PDCP) Protocol Data Unit (see Para’s [0033], [0044-0047] i.e., duplicate packets are sent via different logical channels, & [0049] i.e., PDCP PDUs are delivered to MAC from RLC)

which is submitted by a PDCP entity (see Fig. 3 i.e., PDCP entity coupled to the plurality of RLC entities via LCH1 & LCH2) of the bearer to the plurality of RLC entities see Fig. 3 & Para’s [0033] i.e., With PDCP duplication for RLC UM, PDCP can duplicate data over two or more transmission paths, which can be visible as separate logical channels (LCHs) at the MAC layer, [0044-0047], duplication with carrier aggregation is performed for each logical channel (LCH) of a split bearer…PDCP entity is configured to duplicate data…duplicate packets are sent via different logical channels, [0049] i.e., A split bearer can have two alternative meanings: split bearer as specified for dual connectivity where the different legs are mapped to logical channels carried by separate eNBs (or gNBs) or a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels. In the latter case, the logical channels can be carried by the same gNB (using carrier aggregation), & [0054] i.e., duplicated bearer transmission)

(Decarreau suggests a packet duplication split bearer may be used in which a duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels (see Fig. 3 & Para [0049]) which results in improving communication reliability by ensuring delivery of the data packets based on the duplication (see Para’s [0033] i.e., PDCP duplication…PDCP can duplicate data over two or more transmission paths, [0044-0047] i.e., duplication with carrier aggregation, & [0049] i.e., duplicated bearer which is mapped to two or more logical channels such that the duplicates are transmitted via different logical channels)). 

.  


3.	Claims 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US (2016/0182276) in view of Decarreau et al. US (2020/0382431) as applied to claims 11, 13, 15, and 17 above, and further in view of Yi et al. US (2016/0143003).

Regarding Claims 12, 14, 16, and 18 the combination of WU in view of Decarreau discloses the method, UE according to claims 11, 13, 15, and 17 including the plurality of RLC entities associated with a master base station (Decarreau, see Fig. 3 & Para’s [0002] i.e., Dual Connectivity is a mode of operation of a user equipment (UE) in a radio resource control (RRC) connected mode, configured with a master cell group (MCG), [0004] i.e., For MCG bearers, the MeNB is U-plane connected to the S-GW via S1-U & [0049]), but does not disclose wherein the plurality of RLC entities are associated with a master cell group (MCG). However the claim feature would be rendered obvious in view of Yi et al. US (2016/0143003).
see Fig. 3 i.e., RLC & [0099] i.e., RLC entity) belongs to a master cell group (MCG) (see Fig. 6 & Para’s [0066] i.e., Fig. 6 is a conceptual diagram for dual connectivity (DC) between a Master Cell Group (MCS) and a Secondary Cell Group (SCG) & [0067] i.e., The dual connectivity means that the UE can be connected to both a Master eNode-B (MeNB) and a secondary eNode-B (SeNB) at the same time. The MCG is a group of serving cells associated with the MeNB, comprising of a PCell and optionally one or more SCells. And the SCG is a group of serving cells associated with the SeNB, comprising of the special SCell and optionally one or more SCells). 

(Yi suggests the UE may determine the RLC retransmission failure when the number of retransmission reaches a predetermined maximum number (see Para’s [0134] & [0159]) and report the RLC retransmission failure to a base station (see Fig. 15 i.e., step S1509 & Para [0153] i.e., reporting an RLC retransmission error, [0159], & [0161]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the plurality of RLC entities of the mobile station which performs dual connectivity in which the mobile station may be connected to a master base station for determining radio link failure as disclosed in WU in view of Decarreau to belong to a master cell group (MCG) such as the UE associated with an MeNB as disclosed in Yi who discloses performing dual connectivity for a UE between a Master Cell Group (MCG) of an MeNB and a Secondary Cell Group of an SeNB because the motivation lies in Yi for determining 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461